DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shangguan et al. (Pub. No. US 2007/0058964 A1; hereafter Shangguan) in view of Diesel (Pub. No. US 2020/0099837 A1).
 	Regarding claim 1, Shangguan discloses a camera comprising: an imager printed circuit board, wherein the imager printed circuit board comprises a first side and a second side opposite the first side and separated from the first side by a thickness of the imager printed circuit board (see Shangguan Fig. 3, item 210), and wherein an imager is disposed at the first side of the imager printed circuit board (see Shangguan Fig. 3, item 301); a lens barrel accommodating a lens and having an inner end and an outer end (see Shangguan Fig. 5B, item 522); a lens holder having a board end configured for attaching at the first side of the imager printed circuit board (see Shangguan Fig. 5B, items 520 and 532); wherein the lens barrel is received in the lens holder (see Shangguan Fig. 5B, items 510 and 532); wherein the board end of the lens holder is attached at the imager printed circuit board with the first side of the imager printed circuit board and the imager facing the lens (see Shangguan Figs. 3 and 5, items 210 and 510); wherein radial protrusions are movable within slots while the lens barrel is adjusted relative to the imager to optically align and focus the lens at the imager (see Shangguan Fig. 5B, items 530 and 534); and wherein, with the lens optically aligned and focused relative to the imager, the radial protrusions within the slots are welded to the lens holder to secure the lens barrel relative to the imager printed circuit board (see Shangguan paragraph [0038] “It should be understood that lens unit 214 can be fixed in position with respect to housing 212 by any suitable alternative means (e.g., a thermal weld, fastener, etc.).” While this recitation is recited in the context of the first embodiment of Shangguan, it would have been obvious to one having ordinary skill in the art at the disclosed methods for fixing the lens in the proper focus position are applicable to any of the embodiments discussed.).
 	Shangguan does not specifically disclose that the camera is a vehicular camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, that the lens barrel having at least two radial protrusions protruding radially outward at or near the inner end of the lens barrel; the lens holder having at least two slots extending longitudinally along the lens holder from the board end of the lens holder; wherein the lens barrel is received in the lens holder such that the radial protrusions of the lens barrel are disposed within the slots of the lens holder.
	Shangguan discloses slots and protrusions, but the slots are on the lens holder, while the slots are on the lens barrel, the reverse of Applicant’s configuration.
	Mere reversal of parts is deemed to be well within the purview of the ordinary workman in the art (see MPEP 2144.04(VI)(A)). In this case, which component provides the slot and which the protrusion could easily be reversed without undue experimentation or yielding unpredictable results.
	Diesel discloses using a camera module with a fixed focus lens in a vehicular camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle (see Diesel paragraph [0020] “The camera unit may be, for example, a digital vehicle camera that is, for example, situated on a vehicle and is also designed to continuously detect, depict, or to further process pieces of image information or images of the persons, objects, and/or infrastructure features situated there.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the camera of Shangguan in a vehicle in order to provide a vehicle with a camera which aids the user in driving, or in order to aid automatic vehicle driving.

 	Regarding claim 2, Shangguan as modified discloses the vehicular camera of claim 1, wherein the slots taper at their ends opposite the board end of the lens holder (see Shangguan Fig. 5B, distal end of slot 530), and wherein, with the lens holder attached at the imager printed circuit board and prior to optically aligning and focusing the lens at the imager, the radial protrusions are positioned at the tapered ends of the slots to locate the lens barrel relative to the lens holder (this is the related to the method of manufacturing, and does not imply any structural limitation on the end apparatus, and therefore is not of patentable weight in an apparatus claim. (see MPEP 2113 “The patentability of a product does not depend on its method of production.").

 	Regarding claim 3, Shangguan as modified discloses the vehicular camera of claim 1, wherein the radial protrusions are laser welded within the slots and to the lens holder to secure the lens barrel relative to the imager printed circuit board (see Shangguan paragraph [0038] which discloses that the components can be welded, whether the item used to make the weld was a laser or not does not affect the structure of the apparatus).

 	Regarding claim 4, Shangguan as modified discloses the vehicular camera of claim 1, wherein, after attaching the lens holder at the imager printed circuit board and before focusing and aligning the lens relative to the imager, the lens barrel is adjusted relative to the lens holder to center the radial protrusions within the slots (as mentioned with respect to claim 2, above, this is a method step in the process of making the apparatus, which does not have structural implications of the final product, and therefore does not have patentable weight in an apparatus claim.).

 	Regarding claim 5, Shangguan as modified discloses the vehicular camera of claim 1, wherein the radial protrusions protrude radially outward from a retaining element (see Shangguan Fig. 5B, item 534), and wherein the lens barrel is secured to the retaining element before the lens barrel is received in the lens holder (in the modification of Shangguan discussed with respect to claim 1, above, the protrusions are provided on the lens barrel, when this is carried out does not affect the end structure of the device, and therefore the limitation of the attachment being before or after the barrel is received in the holder is not given weight in an apparatus claim.).

 	Regarding claim 6, Shangguan as modified discloses the vehicular camera of claim 1, wherein a rear housing is mated with the lens holder after the imager printed circuit board is attached to the lens holder (as mentioned with respect to claim 2, above, this is a method step in the process of making the apparatus, which does not have structural implications of the final product, and therefore does not have patentable weight in an apparatus claim.).

Regarding claim 8, Shangguan discloses a method for assembling a camera, the method comprising: providing an imager printed circuit board, wherein the imager printed circuit board comprises a first side and a second side opposite the first side and separated from the first side by a thickness of the imager printed circuit board (see Shangguan Fig. 3, item 210), and wherein an imager is disposed at the first side of the imager printed circuit board (see Shangguan Fig. 3, item 301); providing a lens barrel accommodating a lens and having an inner end (see Shangguan Fig. 5B, item 522); providing a lens holder  (see Shangguan Fig. 5B, items 520 and 532); inserting the inner end of the lens barrel into the lens holder such that radial protrusions are disposed within respective slots (see Shangguan Fig. 5B, items 510, 532, 530, and 534); securing the lens holder relative to the imager printed circuit board (see Shangguan Fig. 3, items 306 and 308); optically aligning and focusing the lens at the imager via movement of the lens barrel relative to the lens holder (see Shangguan Fig. 5B, items 532 and 534); and after the lens is optically aligned and focused relative to the imager at the imager printed circuit board, welding the radial protrusions to the lens holder to secure the lens barrel relative to the imager printed circuit board (see Shangguan paragraph [0038] “During the focusing process, lens unit 214 is rotated about optical axis 300 (as indicated by the double-headed arrow) until it is in proper focus. Then, it is fixed into position with an adhesive 406 that is applied between upper surface 311 of cylindrical wall 218 and lower surface 312 of lens unit 214. It should be understood that lens unit 214 can be fixed in position with respect to housing 212 by any suitable alternative means (e.g., a thermal weld, fastener, etc.)”).
	Shangguan does not specifically disclose that securing the lens holder to the image printed circuit board after the lens barrel is inserted into the lens holder, that the camera is a vehicular camera, that the lens barrel has at least two radial protrusions protruding radially outward at or near the inner end of the lens barrel; the lens holder having at least two slots extending longitudinally along the lens holder from the board end of the lens holder; wherein the lens barrel is received in the lens holder such that the radial protrusions of the lens barrel are disposed within the slots of the lens holder.
	Shangguan discloses slots and protrusions, but the slots are on the lens holder, while the slots are on the lens barrel, the reverse of Applicant’s configuration.
	Mere reversal of parts is deemed to be well within the purview of the ordinary workman in the art (see MPEP 2144.04(VI)(A)). In this case, which component provides the slot and which the protrusion could easily be reversed without undue experimentation or yielding unpredictable results. 
As to the order in which the lens barrel, holder, and circuit board are attached, there are only a finite number of possibilities: 1) the lens barrel is attached to the holder, and then they are both attached to the circuit board, or 2) the holder is attached to the circuit board, and then they are both attached to the lens barrel. Either configuration ends with all three attached to each other, and needs to be completed before the lens barrel is fixed to the holder so that the imager can aid in properly focusing the lens barrel on the imager. Selecting from a finite number of identified, predictable solutions with reasonable expectation of success is deemed well within the purview of the ordinary workman in the art (see MPEP 2143(I)(E)).
	Diesel discloses using a camera module with a fixed focus lens in a vehicular camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle (see Diesel paragraph [0020] “The camera unit may be, for example, a digital vehicle camera that is, for example, situated on a vehicle and is also designed to continuously detect, depict, or to further process pieces of image information or images of the persons, objects, and/or infrastructure features situated there.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the camera of Shangguan in a vehicle in order to provide a vehicle with a camera which aids the user in driving, or in order to aid automatic vehicle driving.



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shangguan in view of Diesel as applied to claim 1 above, and further in view of Mleczko et al. (Pub. No. US 2018/0098033 A1; hereafter Mleczko).
 	Regarding claim 7, Shangguan as modified discloses the vehicular camera of claim 1, but does not disclose an electrical connector portion configured to electrically connect to a wire harness of a vehicle equipped with the vehicular camera.
	Mleczko discloses a vehicle camera with an electrical connector portion configured to electrically connect to a wire harness of a vehicle equipped with the vehicular camera (see Mleczko Fig. 2, item 34 and paragraph [0004] “The camera includes a spring-biased or spring-loaded electrical connector that electrically connects between a connector portion of the camera (configured to electrically connect to a wire harness of the vehicle”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the camera of Shangguan in view of Diesel with an electrical connector portion like that disclosed in Mleczko in order to enable the camera to receive power from and send data to the vehicle to which it is connected.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shangguan in view of Diesel as applied to claim 8 above, and further in view of Sung et al. (Pub. No. US 2019/0052782 A1; hereafter Sung).
Regarding claim 10, Shangguan as modified discloses the method of claim 8, but does not specifically disclose that welding the radial protrusions to the lens holder comprises laser welding the radial protrusions within the slots and to the lens holder to secure the lens barrel relative to the imager printed circuit board.
Shangguan discloses thermal welding, but not that the welding is conducted via laser.
Sung discloses welding a lens barrel to a holder via laser welding (see Sung paragraph [0018] “the welding point may be formed using a laser beam.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the weld discussed in Shangguan with a laser beam, as taught by Sung, in order to have precision control of the area being welded.

Claim(s) 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faridian et al. (Pub. No. US 2021/0072621 A1; hereafter Faridian) in view of Lu et al. (Pub. No. US 2012/0019940 A1; hereafter Lu).
Regarding claims 14-22, Faridian discloses a camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle (see Faridian paragraph [0003] “Here, the camera systems acquire for example the environment around the vehicle, and supply information for other vehicle systems.”), the vehicular camera comprising: a lens barrel accommodating a lens and having an inner end, the lens barrel having a cylindrical portion (see Faridian Fig. 3, item 30); a lens holder for receiving the inner end of the lens barrel (see Faridian Fig. 3, item 14); a lens washer adjustably disposed at the lens holder (see Faridian Fig. 3, item 38); wherein the lens barrel is adjustably disposed through the lens washer (see Faridian Fig. 3, items 30 and 38); and wherein, after the lens is optically aligned and focused relative to the imager, the lens washer is welded to the lens holder and the lens barrel is welded to the lens washer to secure the lens barrel relative to the imager printed circuit board (see Faridian Fig. 6, item 54); wherein the lens washer is welded to the lens holder by welding the annular surface of the lens washer at the annular surface of the lens holder (see Faridian Figs. 5 and 6, item 54); wherein the lens washer comprises an interface surface that circumscribes and interfaces with a cylindrical surface of the cylindrical portion of the lens barrel (see Faridian Fig. 5, items 30 and 42); wherein the interface surface of the lens washer is radiused to allow for tilting of the lens barrel relative to the lens washer (see Faridian Fig. 3, which shows tilting of the lens barrel); wherein the lens barrel is welded to the lens washer by welding the interface surface at the cylindrical surface of the lens barrel (see Faridian Fig. 6, item 54); wherein the lens is optically aligned relative to the imager via (i) x-axis adjustment of the lens washer relative to the lens holder, (ii) y-axis adjustment of the lens washer relative to the lens holder, (iii) z-axis adjustment of the lens barrel relative to the lens holder, and (iv) plane adjustment of the lens barrel relative to the lens holder (see Faridian Fig. 3, which shows x, y, and z adjustments, as well as planar adjustment of the tilt of the lens barrel. The placement of the washer 38 can be construed as x and y adjustment of the washer during assembly).
Faridian does not specifically disclose an imager printed circuit board, wherein the imager printed circuit board comprises a first side and a second side opposite the first side and separated from the first side by a thickness of the imager printed circuit board, and wherein an imager is disposed at the first side of the imager printed circuit board; wherein the lens holder is fixed relative to the imager printed circuit board. While Faridian discloses an imager (see Faridian Fig. 3, item 22), Faridian does not disclose any details of mounting the imager or the lens holder to a PCB.
Lu discloses fixedly mounting an imager and lens holder to a PCB (see Lu Fig. 1, items 12, 20, and 32); wherein the lens holder is fixedly attached at the first side of the imager printed circuit board (see Lu Fig. 1, items 12, 20, and 22); wherein the lens holder comprises a washer that is fixedly attached at the first side of the imager printed circuit board (see Lu Fig. 1, item 32 can be construed as a washer portion of 26) via at least one threaded fastener and that circumscribes the imager at the first side of the imager printed circuit board (see Lu Fig. 1, items 12, 22, and 32); wherein the lens washer comprises an annular surface that interfaces with an annular surface of the lens holder (see Lu Fig. 1, items 16 and 32).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to mount the camera device of Faridian on a PCB like that shown in Lu in order to enable the device to receive power and transmit/receive data to the vehicle in which it is installed.

Allowable Subject Matter
Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/25/2022